Title: From George Washington to Peter Scull, 25 May 1779
From: Washington, George
To: Scull, Peter



Sir
Head Quarters Middlebrook 25th May 1779.

I have duly received your favors of the 10th and 19th—with their several transmissions.
Inclosed is a report of a board of officers on the relative rank of Capns Finney and McClelan with their commissions. You will be pleased to alter their respective dates agreeable to the report.
A number of resignations accompany this; you will return commissions for the officers that rise in succession. I am Sir &
G.W.
